WELLS, Judge.
Petitioner Borris Moralez asks this court to issue a writ of habeas corpus and order the circuit court to grant his immediate release in case F13-27204B. We grant Moralez’s petition for writ of habeas corpus only insofar as we remand to the trial court for an expedited bond hearing pursuant to section 907.041(4)(c), Florida Statutes (2014), and the applicable provisions of Florida Rules of Criminal Procedure 3.131 and 3.132. Moralez shall remain in detention pending the outcome of the hearing.
Petition is granted; remanded for an expedited bond hearing.*
WELLS, Judge.
We treat Petitioner, Borris Moralez’s motion to enforce this court’s October 24, 2014 order granting his petition for writ of habeas corpus as a renewed petition for writ of habeas corpus, which we grant.
In our prior order we remanded this cause to the court below for an expedited bond hearing pursuant to section 907.041(4)(c), Florida Statutes (2014), and the applicable provisions of Florida Rules of Criminal Procedure 3.131 and 3.132. Rather than complying with this court’s order, the trial court judge below summarily reiterated her earlier conclusion that Moralez would be held without bond (and without further hearing) following revocation of his pretrial release for a noncriminal violation of a condition originally imposed.
Based upon our review of the truncated proceeding conducted by Judge Stacy D. Glick on remand, which confirmed our earlier determination that revocation of Mora-lez’s pretrial release was not predicated on a finding of probable cause to believe that Moralez committed a new crime while on pretrial release, and given the trial court’s failure to conduct a proper hearing in accordance with the express terms of our mandate, we order that Moralez be immediately released without a monetary bond but with the same non-monetary conditions as those imposed in his original pretrial release.
This opinion shall take effect immediately; no motions for rehearing will be entertained.

 This opinion shall take effect immediately notwithstanding the filing or disposition of any motion for rehearing.